MATERIALS USED IN KILGORE’S BOARD PRESENTATION 11/19/2009EXHIBIT Power Sales Fiscal Year 2009 Results Generation Fiscal Year 2009 Results Financials Fiscal Year 2009 Results Financials Fiscal Year 2009 Results Rainfall and Runoff Eastern Valley Fiscal Year 2009 Results Fuel and Purchased Power Spot Prices Spot Price History Rate Trends Average Residential Retail Rates Rate Trends Average Retail Rates for selected Industrial load MSD customer, 30,000 kW at 80% load factor Average Wholesale Rate Adjustment Highlights Purchased Wind Power Highlights World-class nuclear performance Sequoyah 1’s capacity factor ranked 6th among the world’s 439 units in 2009 Sources:Nuclear Energy Institute & McGraw –Hill Highlights A good start for hydro Tributary Water Inventory Highlights Recovering Retirement Fund Nuclear Decommissioning Funding Highlights Energy-Efficient Test Homes Hard Spots Announced Projects and Valley Economy Employment – Valley and U.S. Major 2009 Announcements/Expansion Hard Spots Reportable Environmental Events Hard Spots Key Initiatives Remediation plan for impoundments Winning Performance *Excludes impact of $1 billion pension contribution TVA Performance *Metrics were not benchmarked. TVA Performance *Excludes impact of $1 billion pension contribution **Only Plant Reliability was benchmarked Summary
